Citation Nr: 1336465	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2013). 

2.  Entitlement to an initial compensable rating for right inguinal strain, status post hernia repair. 

3.  Entitlement to an effective date prior to November 10, 2008, for the grant of service connection for right inguinal strain, status post hernia repair. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1996 to September 1999, November 2002 to October 2003, and October 2005 to March 2007, with additional service in the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right inguinal strain, status post hernia repair, and assigned a noncompensable rating, effective November 10, 2008.  

The Board observes that, during the course of the appeal, in a July 2011 rating decision, the RO granted service connection for right inguinal neuralgia (claimed as nerve entrapment) as associated with right inguinal strain, status post hernia repair.  Although the RO has not treated this issue as being in appellate status, because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the service-connected right inguinal strain, status post hernia repair, the Board finds this issue should also be viewed as being in appellate status and, therefore has been included on the title page.  

The issue of entitlement to service connection for a fractured left wrist was also on appeal.  However, a subsequent rating decision in January 2010 granted service connection for residuals, fracture of left wrist with degenerative joint disease.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in July 2013; a copy of the hearing transcript has been associated with the claims file.  The Veteran's representative was not present at the hearing; however, the Veteran elected to proceed with the hearing without his representative.  

At the Board hearing, Veteran submitted additional evidence directly to the Board.  Although the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, the evidence consisted of a copy of an April 2007 letter from the VA Outpatient Clinic (VAOPC) at Willow Grove in Horsham, Pennsylvania, that had already associated with the record.  

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through May 2012, which were considered in the August 2012 supplemental statement of the case. 

Virtual VA also contains a June 2013 Physical Evaluation Board (PEB) evaluation with attached VA treatment records dated in March 2013, to include a March 2013 VA examination report.  Such evidence has not yet been considered by the AOJ and the Veteran has not waived such consideration.  However, as relevant to the claims decided herein, the Board finds that such evidence is duplicative of the evidence previously of record and, therefore, not relevant to such issues.  Specifically, as will be discussed further herein, such reflects no residuals of the Veteran's right inguinal strain and do not contain any documents regarding his earlier effective date claim.  Therefore, there is no prejudice in the Board proceeding with a decision regarding such issues.  However, the PEB evaluation reflects that the Veteran was physically unfit to continue military service due to, among other disabilities, his right inguinal hernia repair with residuals of neuralgia.  Additionally, the VA treatment records, to include the March 2013 VA examination contain findings pertaining to his neuralgia.  As the Veteran's claim for an initial compensable rating for his neuralgia is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement service connection for blood clot, claimed as secondary to surgeries for service-connected disabilities, chronic fatigue and  depression; and the issues of whether new and material evidence has been received to reopen claims for posttraumatic stress disorder and right wrist disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for right inguinal neuralgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected right inguinal strain, status post hernia repair, is not productive of a recurrent, readily reducible hernia that is well supported by truss or belt; the residual scar is not painful, unstable or exceeds 39 square centimeters.

2.  The Veteran did not file a formal or informal claim for entitlement to service connection for any residuals of his hernia repair prior to November 10, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for right inguinal strain, status post hernia repair, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7338 (2013).

2.  The criteria for assignment of an effective date prior to November 10, 2008, for the grant of service connection for right inguinal strain, status post hernia repair, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's appeal arises from disagreement with the initial evaluation and effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of treatment from Family Health Center in Woodbridge, Walter Reed Army Medical Center and VA, as well as a VA examination report.  As noted above, additional VA treatment records from May 2012 have been included in the Veteran's Virtual VA record.  

As noted in the Introduction, Virtual VA also contains a June 2013 PEB evaluation with attached VA treatment records dated in March 2013, to include a March 2013 VA examination report.  Such evidence has not yet been considered by the AOJ and the Veteran has not waived such consideration.  However, as relevant to the claims decided herein, the Board finds that such evidence is duplicative of the evidence previously of record and, therefore, not relevant to such issues.  Specifically, such reflects no residuals of the Veteran's right inguinal strain and do not contain any documents regarding his earlier effective date claim.  

In this regard, the PEB evaluation reflects that the Veteran was found medically unfit for duty based on posttraumatic stress disorder (PTSD), fracture of the left hand/wrist, and right inguinal hernia repair with residuals of neuralgia.  It was noted that, as relevant to the neuralgia, the Veteran could not perform an annual physical fitness test requiring run, walk/march, pushup, and sit-up events because such caused or aggravated pain in the right groin.  

Such further noted that the Veteran underwent a right inguinal herniorrhaphy in 2006 and, post-operatively, he experienced a persistent sharp, stabbing pain in the right groin that has since become dull and chronic.  It was observed that the Veteran's pain was consistent with post-operative right ileolinguinal nerve neuropathy and he is current being treated for it; however, despite such treatment, he continued to experience discomfort in the right groin that interfered with his satisfactory performance of duty.  The PEB evaluation also reflects that the Veteran had a scar associated with his hernia repair that did not interfere with his duties.  

The associated VA treatment records, to include the March 2013 VA examination report reflects symptomatology associated with the Veteran's right inguinal neuralgia.  However, as relevant to the Veteran's hernia, he denied residuals other than neuralgia, to include reoccurrence of the hernia.  Such records also show that the Veteran has a scar associated with his hernia that was not painful and is superficial.  Such was noted to be well-healed and did not give the Veteran any symptoms or problems.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.

Therefore, as such records show no symptoms related to the Veteran's right inguinal strain and/or hernia scar, which is consistent with the evidence of record previously considered by the AOJ, and there are no documents pertinent to the earlier effective date claim, the Board finds that there is no prejudice in proceeding 
with a decision regarding such issues at this time.   

Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded a VA examination in September 2012 to evaluate the severity of his service-connected right inguinal strain, status post hernia repair.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the September 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Relevant to the Veteran's claim for an earlier effective date, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Additionally, in July 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing, the Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the functional impact the Veteran's hernia disability had on his daily life and employment.  Moreover,  information was solicited regarding the reasons why the Veteran believed that he is entitled to an earlier effective date for service connection for his hernia disability.  Furthermore, the Veterans Law Judge explicitly explained why the current effective date for the Veteran's disability had been assigned.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  In this regard, the Veteran testified that all of his treatment had been through Walter Reed Medical Center and VA, and as discussed above, these records have been associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Initial Compensable Rating for Right Inguinal Strain, Status Post Hernia Repair

The present appeal includes the claim for an initial compensable rating for the Veteran's service-connected right inguinal strain, status post hernia repair.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The RO has rated the Veteran's disability under the provisions of Diagnostic Code 7338.  Under this code, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia, which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Note: Add 10 percent for bilateral involvement, providing the second hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

VA treatment records showed that in June 2007, the Veteran reported sharp pain in his right tubercle radiating down his medial thigh and along his inguinal canal.  On examination, no hernias were appreciated and the assessment was most likely nerve entrapment.  In July 2007, the Veteran was referred for possible nerve block.  Follow up treatment records continued to show treatment for nerve entrapment, but are silent with respect to any findings of recurrent hernias. 

Treatment records from Walter Reed Army Medical Center and Family Health Center in Woodbridge also document complaints of right inguinal nerve pain, to include treatment using pulsed radiofrequency denervation, but again are silent with respect to any findings of recurrent hernias.  

The Veteran was afforded a VA examination in September 2012.  He denied recurrent right inguinal hernia, and reported that the main issue was pain from nerve entrapment.  On examination, no hernias were detected.  The examiner observed that the Veteran had a residual scar, but it was not painful or unstable; and did not exceed 39 square centimeters.  No other pertinent physical findings were observed.  The examiner found that the disability impacted his ability to work due to his neuralgia pain.  

In his statements of records and at the Board hearing, the Veteran has asserted that he has not experienced reoccurring hernias.  Rather, his primary symptom is the associated nerve pain.  

Therefore, based on the evidence of record, the Board must find that a compensable rating for the Veteran's right inguinal hernia is not warranted.  The VA examination found no reoccurrences of hernias and specifically found no residuals to warrant a compensable rating.  Significantly, at the Board hearing and in his statements of record, the Veteran himself has indicated that he has had no problems with recurrent hernias.  Rather, his primary symptom is pain due to his neuralgia, which is discussed further in the Remand section below.  

Further, the Board recognizes that the VA examination addressed the Veteran's surgical scar from his hernia repair.  However, the examiner found that the scar was not painful, unstable or exceeded an area of 39 square centimeters.  Thus, a separate compensable rating is not warranted for the Veteran's surgical scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right inguinal strain, status post hernia repair; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right inguinal strain, status post hernia repair, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology for his right inguinal strain, status post hernia repair is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating criteria clearly addressed the reoccurrences of hernias as well as the severity of any recurrent hernias.  Moreover, the Veteran has not described any additional symptoms with the exception of nerve pain, which is addressed in the remand below and has been assigned a separate rating.  In sum, there are no additional symptoms of his hernia strain that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right inguinal strain, status post hernia repair, rendered him unemployable.  Rather, he has asserted that his employment has been impacted by his neuralgia pain, which, again, is addressed in the Remand section below.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, a preponderance of the evidence is against entitlement to a compensable disability rating for the Veteran's right inguinal strain, status post hernia repair.  In denying a compensable rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Earlier Effective Date for Right Inguinal Strain, Status Post Hernia Repair

The Veteran contends that he is entitled to an effective date prior to November 10, 2008, for the grant of service connection for right inguinal strain, status post hernia repair.  Specifically, he asserts that the effective date should be the date after discharge from his last period of active service as he claims that he filed a claim within one year of this date in April 2007.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed a formal application seeking service connection for hernia that was dated-stamped as received at the RO on November 10, 2008.  The claims file does not contain any submissions from the Veteran prior to this date.  In association with his claim, the Veteran submitted a statement concerning his "VA Medical Claim."   In this statement, the Veteran indicated that after returning from Iraq, he had pursued treatment and registration at the local office in Alexandria, Virginia.  He then began seeking treatment at the VA Medical Center in Washington, D.C., but never received an identification card from VA and started being charged co-payments.  At that time, he had to stop treatment.  He indicated that he received an April 2007 letter from the VAOPC located in Horsham, Pennsylvania, which indicated that the Veteran had applied for medical services, but was ineligible because a copy of his DD 214 was needed to verify his military service.  In this statement, although the Veteran appeared to indicate that he had filed an initial claim in March 2007, it is unclear whether he is referring to a claim with the RO for service connection compensation or a claim for VA medical services.  
  
At the Board hearing, the Veteran testified that he had filed claims in April 2007 seeking both VA compensation benefits and medical services.  In turn, the Veteran asserted that effective date should be the date after his discharge in March 2007.
  
After reviewing the totality of the evidence, the Board finds that VA did not receive an application for compensation benefits prior to the formal claim submitted on November 10, 2008.  The Board has reviewed the claims file, including the VA treatment records, and there is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the November 2008 claim.    

Although the Veteran has asserted that he filed a claim for compensation in April 2007, no claim was ever received by the RO.  Importantly, the RO never acknowledged any receipt of any application prior to November 2008.  The Veteran has relied on an April 2007 letter from the VAOPC in Pennsylvania.  However, this letter simply shows that the Veteran sought medical services, it gives no indication of any filing with the VA for compensation benefits.  In sum, the evidence simply shows that the Veteran sought VA medical services in April 2007.  

The United States Court of Appeals for Veterans Claims' (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the claims file does not reflect that the Veteran filed any claim for compensation benefits prior to November 10, 2008.  Thus, the Board presumes that no such claim was filed or it would be associated with his claims file.  

The effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to November 10, 2008, for the granting of service connection for right inguinal strain, status post hernia repair.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than November 10, 2008.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for right inguinal strain, status post hernia repair, is denied.

An effective date prior to November 10, 2008, for the grant of service connection for right inguinal strain, status post hernia repair, is denied.


REMAND

Relevant to the remaining claim on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has continuously asserted that his primary residual with respect to his hernia repair is pain from nerve entrapment.  As noted above, the Board has determined that the matter of a higher initial rating for right inguinal neuralgia is also on appeal as it is considered part and parcel of the Veteran's claim for an initial higher rating for his residuals of hernia repair.  Importantly, the September 2012 VA examination also addressed the severity of the Veteran's neuralgia.  However, the AOJ did not address this matter in the most recent supplemental statement of the case issued in February 2013.  In fact, this aspect of the Veteran's claim has not been addressed since the issuance of the July 2011 rating decision granting the separate rating for neuralgia.  Additionally, as indicated previously, the Veteran's June 2013 PEB evaluation and March 2013 VA treatment records, to include a March 2013 VA examination report, which address the current severity of the Veteran's neuralgia, have also not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. 
§ 20.1304(c).  Accordingly, this issue must be returned to the AOJ for consideration of the September 2012 VA examination, the June 2013 PEB evaluation with accompanying March 2013 VA treatment records and examination report, and any other additional evidence associated with the claims file in accordance with these Remand instructions.    

Moreover, the September 2012 VA examination report characterized the Veteran's disability as moderate incomplete paralysis of the ilioinguinal nerve.  Additionally, while the March 2013 VA examination noted that such disability results in constant pain and the Veteran receives continuous treatment for it, such examination does not address the severity of the impairment of the ilioinguinal nerve.  However, at the July 2013 Board hearing, the Veteran appeared to characterize his pain as more severe and frequent.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds the Veteran should be afforded another VA examination to address the current severity of his right inguinal neuralgia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Moreover, to accord justice in the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Based on the Veteran's hearing testimony, it appears that the severe consistent pain described by the Veteran may not to be adequately addressed under the rating criteria for neuralgia of the ilioinguinal nerve.  Additionally, he has repeatedly reported that the service-connected right inguinal neuralgia significantly interferes with his ability to do his job.  Moreover, the September 2012 examiner indicated that the Veteran's disability impacted his ability to work.  As such, the Board finds that this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  

Lastly, the Veteran has indicated that he has been receiving continuing treatment at the VA Medical Center.  The most recent treatment records are dated in May 2012 with a handful of records from March 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain complete VA treatment records dated from May 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate all VA treatment records from May 2012 to present with the record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to address the current nature and severity of his service-connected right inguinal neuralgia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe the nature and severity of all manifestations of the Veteran's right inguinal neuralgia.  He or she is requested to opine whether the Veteran's paralysis of the ilioinguinal nerve can be characterized as severe to complete. 

The examiner should also offer an opinion on the functional impact the Veteran's right inguinal neuralgia has on his employment and daily activities.   

3.  Thereafter, the AOJ should then submit the Veteran's claim for an initial compensable rating for his service-connected right inguinal neuralgia to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the July 2011 rating decision that granted a separate rating for neuralgia.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


